Citation Nr: 0105252	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

REMAND

The veteran served on active duty from April 1978 to April 
1981.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision that 
appears on the face of the rating to have been made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  It appears that the claims file was 
transferred to the Jackson RO for the sole purpose of 
evaluating the claim and preparing a rating action.  The 
appellant was notified of the decision by the Montgomery, 
Alabama, RO, and the claim remains under the jurisdiction of 
the Montgomery, Alabama, RO.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Further, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

The veteran stated that he received only VA treatment for his 
back disability.  However, the veteran did have an MRI taken 
of his back at the Highlands Diagnostic Center.  That report 
is associated with the veteran's claim's file and there is no 
indication of any outstanding private medical records.  

However, potentially relevant VA medical records may exist 
that have not been obtained by the RO.  For example, during 
his hearing, the veteran stated that he was on a list to go 
to the Tampa VA Medical Center (VAMC) for a pain management 
program.  It is unclear as to whether the veteran has been 
treated in Tampa, but if so, those records should be 
associated with his claim's file.  Upon remand, the RO should 
ensure that all of the veteran's VA treatment records have 
been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the veteran has apparently been awarded Social 
Security Administration (SSA) disability benefits.  The 
medical and administrative records related to his Social 
Security claim have not been obtained.  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

In June 1994 the veteran was involved in an automobile 
accident.  Subsequent to this accident, he filed a claim for 
service connection for degenerative joint disease of the 
lumbosacral spine and that claim was denied in a May 2000 
rating decision. 

The evidence shows that the veteran suffers from degenerative 
joint disease of the lumbosacral spine, which has not been 
service connected.  The May 1999 VA examination report is 
inadequate with regard to distinguishing, to the extent that 
it may be possible to distinguish, between the symptomatology 
resulting from the veteran's service-connected lumbosacral 
strain and the nonservice-connected degenerative joint 
disease.  Therefore, the examination report does not provide 
the medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's service-connected disability.  
Accordingly, the claim is remanded for a new examination.

Finally, because the severity of the veteran's service-
connected low back disorder is evaluated by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  See also 38 
C.F.R. § 4.40 and § 4.45 (2000).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file all of the veteran's VA treatment 
records dated since 1998, including those 
from the VAMCs in Birmingham and 
Hunstville, Alabama, and Tampa, Florida, 
including the pain management program.  
All records maintained are to be 
requested, to include examination 
reports, treatment records, progress 
notes, and hospitalization records, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  If a facility from which 
records are requested does not have any 
records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be 
made.  

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran, and all medical and 
administrative records used in deciding 
the claim.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for appropriate VA examination of the 
lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is asked to identify all 
signs or symptoms of the veteran's 
service-connected lumbosacral strain and 
to distinguish them, to the extent that 
it is possible to do so, from the 
residuals of the 1994 motor vehicle 
accident.  With respect to each 
limitation of function or manifestation 
of disability, the examiner should state 
whether it is attributable to the 
service-connected lumbosacral strain or 
the non-service connected degenerative 
joint or degenerative disc disease of 
the lumbar spine.

The examiner should note range of motion 
measurements for the lumbar spine in all 
planes and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified and attributed, if 
possible, to the service-connected 
lumbosacral strain or the non-service 
connected back conditions.   If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

The examiner should also state whether 
there is characteristic pain on motion; 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; any 
osteoarthritic changes; narrowing or 
irregularity of joint space attributable 
to the lumbosacral strain; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the veteran's 
service-connected lumbosacral strain and 
any residual conditions, and any 
nonservice-connected low back disorders, 
including degenerative joint and/or disc 
disease.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the lumbosacral 
strain, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



